Citation Nr: 1231362	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to December 1980.  The Veteran also had a subsequent period of service with a reserve Component.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony at an April 2010 hearing before the undersigned.  A transcript is associated with the claims folder.  Subsequently, in July 2010, the Board remanded the appeal for additional development.  As discussed below, the development requested has been completed; however, additional development is necessary to decide these claims.
 
The issues of entitlement to service connection for migraine headaches and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  A May 1983 rating decision denied service connection for migraine headaches; the Veteran did not file a timely notice of disagreement to that decision, or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final May 1983 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraine headaches.

3.  A January 1995 rating decision denied service connection for a low back disorder; the Veteran did not file a timely notice of disagreement to that decision, or submit new and material evidence within the one year appeal period.

4.  Evidence received since the time of the final January 1995 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The May 1983 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for migraine headaches is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The January 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disorder is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and 
(5) effective date.  See 38 U.S.C. § 5103(a).  

However, given the favorable decision contained herein with regard to the reopening of the claims, as well as the remand for further development with regard to the underlying service connection claims, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that any failure to provide this notice at this junction cannot prejudice the claimant because the Board does not reach the issues of disability rating and effective date herein.  

As noted above, the Board remanded these claims for further development in July 2010.  Specifically, the Board directed the RO to request the Veteran's Social Security Administration records as well as updated VA treatment records.  Those records have now been associated with the claims file.  However, as discussed below, additional development is necessary to make a decision on the merits of the underlying service connection claims.  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims to Reopen

The Veteran contends that his current migraine headaches and low back disorder were incurred during active service or are secondary to his service-connected shoulder disability.  In the alternative, with regard to his headache claim, he avers that his preexisting headaches were aggravated by active service.    

In this regard, the RO earlier denied service connection for migraine headaches in May 1983, and notified the Veteran of the decision the same month.  The Veteran did not file a timely notice of disagreement as to that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The record also does not show that the Veteran submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  

With regard to the low back disorder, the RO earlier denied service connection for a low back disorder in January 1995, and notified the Veteran of the decision in February 1995.  The Veteran did not file a timely notice of disagreement as to that rating decision and it also became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The record also does not show that the Veteran submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).

As to reopening prior final rating decisions, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the initial denials of the claims in the May 1983 and January 1995 rating decisions in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Other specifically enumerated disorders, such as arthritis, will be presumed to have been incurred in service if they are manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In summary, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the May 1983 rating decision denied the claim of service connection for migraine headaches because the record demonstrated that the Veteran had a headache disorder that preexisted entrance into active service, and did not demonstrate that the headaches were aggravated by active service.  

However, the Board's review of the records that have been added to the claims file since May 1983 reveals new evidence of a nexus opinion.  Specifically, in a July 2009 statement Dale Burgess, DC, a private chiropractor, opined that the Veteran's current headaches were caused by his service-connected shoulder disability.  In addition, VA treatment records received by the AMC in March 2011 demonstrate that, in September 1981 (only ten months after the Veteran's December 1980 separation from active duty), the Veteran had complaints of headaches since a tooth extraction during active service.  Another VA treatment note from March 1983 also includes a report of headaches since 1980 while on active duty.  These treatment notes tend to show continuity of the Veteran's migraine headaches since service separation.   

The Board finds the opinion by Dr. Burgess that the Veteran's current migraine headaches were caused by his service-connected shoulder disability, as well as the VA treatment records from the early 1980s, are both new and material evidence as defined by regulation.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening;" the Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

Next, the Board notes that the January 1995 rating decision denied the claim of service connection for a low back disorder because the record did not demonstrate the presence of a current disability resulting from the episodes of complaints of back pain during active service.  

However, the Board's review of the records that have been added to the claims file since January 1995 reveals new evidence of a current low back disability.  Specifically, an April 2009 X-ray study of the lumbar spine shows mild to moderate dextroscoliosis of the lower lumbar spine, and mild multilevel degenerative changes, including mild arthropathy and narrowing of the L3-L4 intervertebral disc space.  In addition, in the July 2009 Dr. Burgess opined that the Veteran's current low back disorder was caused by his service-connected shoulder disability.

The Board finds the X-ray study showing degenerative changes of the lumbar spine as well as the opinion by Dr. Burgess that the Veteran's current low back disorder were caused by his service-connected shoulder disability constitute both new and material evidence as defined by regulation.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117 (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening;" the Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim"); Rabideau, 2 Vet. App. at 143 (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).


The claims of service connection for migraine headaches and a low back disorder are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for migraine headaches is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a low back disorder is reopened, and to that extent only, the appeal is granted.


REMAND

As to the underlying claims of service connection for migraine headaches, the Veteran contends that his migraine headaches were either incurred during active service at the same time he injured his shoulder, were aggravated by active service, or are secondary to his service-connected shoulder disability.  

Service treatment records show that at the November 1977 enlistment examination, the Veteran reported frequent or severe headaches, and the examining clinician noted frequent headaches with no nausea or vomiting, "doesn't miss work, etc."  Service treatment records show several other complaints of headaches during service, some of which were related to cold or flu-like symptoms, but on other occasions, headaches were the only symptom reported.  The treatment notes addressing his shoulder pain do not mention any headache symptoms.  In September 1980, the Veteran complained of headaches in the temple region and the clinician noted that he had recently undergone dental work which was the primary cause of his pain.  

Following separation from active service, the Veteran had a period of Reserve Service and underwent a physical examination in September 1982.  The examination report notes that the Veteran continued to experience headaches that began after a tooth extraction in September 1980.  As noted above, VA treatment notes from 1981 and 1983 also indicate headaches since active service, and the 1981 note specifies that they began after the tooth extraction in service.  

The next chronological documentation of medical treatment for headaches is found in 1994 treatment notes from Northeast Alabama Regional Medical Center.  Then, in October 1995, the Veteran suffered a head trauma at work, which multiple physicians have said exacerbated his headaches.  In 1998, the Veteran was involved in a motor vehicle accident, and again suffered head trauma.  Multiple physicians have also opined that the 1998 accident exacerbated the Veteran's migraine headaches.  Several VA treatment notes from 2001 indicate that the Veteran reported headaches for the last ten to twelve years (placing inception in the late 1980s or early 1990s), and that he stated that they became worse and more frequent after the 1995 and 1998 head traumas.  As noted above, Dr. Burgess, a chiropractor, has attributed the headaches to the service-connected shoulder disability.  More current VA treatment notes indicate that clinicians have attributed the headaches to the Veteran's cervical spine disorder, which is not service-connected.  In sum, there appears to be little agreement among clinicians as to the etiology of the Veteran's headaches.    

The Veteran was afforded a VA examination in January 2012 that addresses the questions of both direct and secondary causation.  However, the Board finds that the VA examination is inadequate.  The examiner opined that the headaches were less likely than not "proximately due to or the result of" the Veteran's service-connected shoulder disability.  However, he did not provide an opinion as to whether the headaches were aggravated by the service-connected shoulder disability, nor did the examiner address the VA treatment records from 1981 and 1983 that document complaints of headaches since active service in rendering his opinion.  Moreover, no VA opinion has been obtained as to whether the preexisting headaches were clearly and unmistakably not aggravated by active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 3.310 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Rabideau, 2 Vet. App. at 143 (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that service connection may also be granted where disability is proximately due to or the result of already service-connected disability as well as when a service-connected disability has aggravated a non-service-connected disorder).  Therefore, the Board finds that a remand for a new VA examination is required to obtain opinions on the questions of whether the current migraine headaches were either incurred in or aggravated by active service, or whether they were caused or aggravated by the service-connected shoulder disability.  Id.

Next, the Veteran contends that his current low back disorder, diagnosed as dextroscoliosis and multilevel degenerative changes of the lumbar spine, is related to either active service or to his service-connected shoulder disability.  His service treatment records show that in April 1979, the Veteran had complaints of low back pain and muscle spasm with no precipitating injury.  He again reported low back pain in July 1979 at the same time he sought treatment for shoulder pain, although there is no indication of a relationship between the two complaints.  

Following separation from service, the first documented low back pain is in 1998 following a motor vehicle accident.  As noted above, Dr. Burgess, a chiropractor, has attributed the headaches to the service-connected shoulder disability.  A VA opinion was obtained in January 2012 that addressed secondary service connection.  However, the Board finds that the VA opinion is inadequate because, as above, the examiner did not provide an opinion as to whether the low back disorder was aggravated by the service-connected shoulder disability.  In addition, no VA opinion has been obtained addressing the question of whether the low back disorder is directly related to the documented low back complaints during active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 3.310; Barr, 21 Vet. App. at 312; Rabideau, 2 Vet. App. at 143; Allen, 7 Vet. App. 439 (en banc).  Therefore, the Board finds that a new VA examination is necessary to address the questions of whether the low back disorder is either directly related to active service or whether it was caused or aggravated by the service-connected shoulder disability.  Id.

Also as to both the issues on appeal, a review of the record on appeal reveals that the Veteran receives ongoing treatment at the Birmingham VA Medical Center for his many disabilities.  Therefore, while the appeal is in remand status his post-October 2010 treatment records from this facility should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post- October 2010 treatment records from the Birmingham VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file. 

2.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for an examination by a neurologist to obtain a medical opinion as to the diagnosis and origins of his migraine headaches.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the preexisting headache disorder was not aggravated (permanently worsened in severity) during service?  

If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  

In answering these questions, the examiner should specifically comment on the documentation of frequent headaches in the November 1977 enlistment examination report, as well as the subsequent complaints of headaches during active service, including in September 1980, when it was noted that recent dental work caused the Veteran's headaches, and post-service VA treatment records from 1981 and 1983 indicating headaches since active service.

b.  If it is the examiner's opinion that the Veteran's preexisting migraine headache disorder was not aggravated by service, is it at least as likely as not (50 percent probability or more) that his migraine headaches were caused by his active duty, are related to active duty, or have continued since active duty?

In answering these questions, the examiner should specifically comment on the documentation of headaches during active service, including in September 1980, when it was noted that recent dental work caused the Veteran's headaches, and post-service VA treatment records from 1981 and 1983 indicating headaches since active service, particularly the 1981 treatment note indicating that the headaches began after dental work during active service.

c.  Is it at least as likely as not (50 percent probability or more) that the current migraine headaches were caused or aggravated (permanently worsened in severity) by the Veteran's service-connected shoulder disability?

In answering this question, the examiner should specifically comment on the chiropractor's July 2009 opinion that the service-connected shoulder disability is the cause of the Veteran's migraine headaches.  

In answering all of the above questions, the examiner should consider the fact that the claimant is competent to report on the observable symptom of his migraine headaches while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

The examiner should take note of the fact that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for a claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to his military service.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of current migraine headaches (i.e., a baseline) before the onset of the aggravation. 

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

3.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for an examination with an orthopedist to obtain a medical opinion as to the diagnosis and origins of his low back disorder.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's low back disorder(s)?

b.  As to each diagnosed low back disorder, is it at least as likely as not (50 percent probability or more) that it was caused by or related to his active duty or has continued since active duty?

c.  If low back arthritis is diagnosed, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

d.  Is it at least as likely as not (50 percent probability or more) that the current low back disorder(s) was/were caused or aggravated (permanently worsened in severity) by the Veteran's service-connected shoulder disability?

In answering this question, the examiner should specifically comment on the chiropractor's July 2009 opinion that the service-connected shoulder disability is the cause of the Veteran's low back disorder.  

In answering all of the above questions, the examiner should consider the fact that the claimant is competent to report on the observable symptom of his low back disorder while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

The mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for a claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to his military service.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of current low back disorder (i.e., a baseline) before the onset of the aggravation.

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  The SSOC should specifically indicate whether the VA treatment records from the 1980s, received in March 2011, were considered.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


